       Case 2:20-cr-00093-RMP     ECF No. 23   filed 09/23/20   PageID.61 Page 1 of 2



1

2                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


3                                                                    Sep 23, 2020
                                                                         SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                 NO: 2:20-CR-93-RMP-1
8                              Plaintiff,
                                                 ORDER GRANTING
9           v.                                   GOVERNMENT’S MOTION TO
                                                 DISMISS PURSUANT TO FED. R.
10    FRANCISCO HERNANDEZ-LOPEZ,                 CRIM. P. 48(A)

11                             Defendant.

12

13         A pretrial conference was held in this matter on September 22, 2020.

14   Defendant Francisco Hernandez-Lopez, who is in custody of the U.S. Marshal,

15   appeared via video conference and verbally consented to proceed with the hearing

16   by video. Defendant was represented by Assistant Federal J. Houston Goddard, and

17   was assisted by Court-certified Interpreter Bea Rump. The Government was

18   represented by Assistant United States Attorney Earl Hicks. Mr. Goddard, Mr.

19   Hicks, Ms. Rump, and the Court also participated by video conference.

20         Prior to the pretrial conference, Defendant moved to dismiss the Indictment

21   with prejudice for constitutional deficiencies in the underlying removal, ECF No.


     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS PURSUANT
     TO FED. R. CRIM. P. 48(A) ~ 1
       Case 2:20-cr-00093-RMP     ECF No. 23   filed 09/23/20   PageID.62 Page 2 of 2



1    18. However, at the hearing, the Government represented that it would be filing a

2    Motion to Dismiss Defendant’s indictment with prejudice pursuant to Fed. R.

3    Crim. P. 48(a) and the parties’ agreement. Defendant does not object to the

4    Government’s motion. The Government filed the Motion to Dismiss after the

5    hearing. ECF No. 21.

6          Accordingly, IT IS HEREBY ORDERED:

7             1. Defendant’s Motion to Dismiss, ECF No. 18, is DENIED AS

8                MOOT.

9             2. The Government’s Motion to Dismiss Pursuant to Rule 48(a), ECF

10               No. 21, is GRANTED.

11            3. The Indictment, ECF No. 2, is dismissed with prejudice.

12            4. All upcoming deadlines and hearings are vacated.

13         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

14   and provide copies to counsel.

15         DATED September 23, 2020.

16
                                               s/ Rosanna Malouf Peterson
17                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
18

19

20

21


     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS PURSUANT
     TO FED. R. CRIM. P. 48(A) ~ 2
